ORDER OF REINSTATEMENT

The Indiana Supreme Court Disciplinary Commission has submitted to this Court its findings and recommendation on Petitioner John D. Raikos’ Petition for Reinstatement to the Bar of this State, therein finding that the respondent has met all of the reinstatement criteria contained in Ind.Admission and Discipline Rule 23, Section 4(b) and, accordingly, recommending that the respondent be reinstated to the practice of law in this state.
And this Court, being duly advised, now finds that it should approve the recommendation of the Commission and grant the Petitioner’s Petition for Reinstatement.
IT IS, THEREFORE, ORDERED that the Petitioner in this proceeding, John D. Raikos, is hereby reinstated as an attorney at the Bar of this Court.
The Clerk of this Court is directed to forward a copy of this Order to the Indiana Supreme Court Disciplinary Commission, to the Petitioner, to the State Board of Law Examiners, and to all parties who were previously notified of the Petitioner’s resignation in this cause.
/s/ Randall T. Shepard
Randall T. Shepard
Chief Justice of Indiana
All Justices concur.